Citation Nr: 1448924	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-30 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for a left shoulder strain.  

2.  Entitlement to an initial compensable rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1996 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The August 2007 rating decision awarded service connection for both disabilities, but no compensation.  A September 2008 rating decision increased the left shoulder rating to 10 percent, effective the date of the original claim.  In a February 2009 rating decision, VA granted the Veteran a temporary total rating from December 10, 2008 to January 31, 2009 for convalescence due to surgical treatment of the left shoulder.  Starting February 1, 2009, the rating returned to 10 percent.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, both the issues of left shoulder strain and migraines are still on appeal.  The temporary total rating is not affected by this decision.

This claim was previously remanded by the Board in July 2012.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's left shoulder strain is manifested by pain on motion and altered biomechanics.  

2.  The Veteran's migraines are frequent, but not prostrating.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2014).  

2.  The criteria for a compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this is an appeal arising from the initial grants of service connection, the notice that was provided in June 2006 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in May and June 2007.  Per the Board's July 2012 remand, the Veteran was scheduled for new examinations.  The Veteran opted to cancel these examinations and therefore the Board will adjudicate the claims from the evidence of record.  38 C.F.R. § 3.655(b) (2014).  It is noted that the duty to assist "is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is no additional evidence that need be obtained.  



Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Left Shoulder

Impairment of the clavicle or scapula can be rated on impairment of function of the contiguous joint.  Alternatively, malunion warrants a 10 percent rating, nonunion without loose movement also warrants a 10 percent rating, nonunion with loose movement warrants a 20 percent rating, and dislocation also warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the schedule ratings for the arm and shoulder, limitation of motion of the arm to shoulder level warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level also warrants a 20 percent rating for the non-dominant/minor extremity (30 percent for major extremity).  Limitation of motion to 25 degrees from the side warrants a 30 percent evaluation (40 percent for major extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Veteran was afforded an orthopedic examination in June 2007.  There, the Veteran reported constant pain in his left shoulder.  He stated it was aggravated by lifting and that it had worsened over time.  The examiner noted the Veteran was employed as a restaurant manager and that he was able to perform his job duties.  The examiner also noted the Veteran was independent in the activities of daily life.  The examiner found no gross deformity in the shoulder, but some tenderness to palpitation just behind the AC joint.  Shoulder forward flexion was to 160 degrees without pain.  Abduction was to 130 degrees with pain at the end of motion.  Repetitions yielded no change in range of motion or pain.  The examiner noted no evidence of fatigue, weakness, or lack of endurance.  X-rays revealed no acute disease and no calcific tendinitis.  The examiner diagnosed left shoulder pain secondary to strain.  

The Veteran sought VA outpatient treatment.  A January 2008 magnetic resonance imaging (MRI) report shows no acute displaced fractures or dislocations, but some bone irregularities.  An April 2008 record shows no fractures of dislocations.  May and December 2008 records show range of motion within normal limits.  In December 2008, the Veteran had surgery to correct impingement syndrome.  After surgery, range of motion was within normal limits, with some pain.  The clinician's impression was persistent pain and deformity consistent with AC separation.  In July 2009, there is a record of minimal tenderness, with no deformity or erythema.  Range of motion was nearly full.  In September 2009, there is a record of pain, stiffness, and pain with reaching up.  In November 2009, the Veteran complained of pain status post his clavicle resection surgery.  He was noted to have a protracted scapula with altered biomechanics.  A December 2010 record noted continued altered shoulder mechanics and pain.  He was diagnosed with a mild partial interstitial tear and tendinopathy /tendinosis of the distal subscapularis tendon.  The examiner also noted left AC joint mild degenerative changes and a likely Hill-Sachs deformation of the humeral head.  

The Veteran's coworker submitted a lay statement to VA in August 2008.  There, she stated that she witnessed the Veteran's pain in his shoulder interfering with his work duties by causing him to miss time for medical attention and by preventing him from lifting or carrying things with his left arm.  She noted that the Veteran had lost shifts at work because of his shoulder pain.  

The Veteran submitted lay statements.  In an October 2008 letter, he stated that his clavicle was deformed with signs of arthritis and bone spurs.  He noted that had been unable to alleviate his symptoms.  He noted that he could not lift weights or pick up his young daughter.  

The Veteran was scheduled for a June 2010 shoulder examination which he did not appear for, as well as July and November 2012 shoulder examinations which he cancelled. 

The left shoulder symptoms do not warrant rating in excess of 10 percent.  The Veteran has some history of limitation of motion, but most records place his motion within normal limits.  The evidence shows that at most motion in the shoulder is somewhat restricted but still greater than to shoulder level.  The medical records also reflect no dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, or ankylosis.  

The Board must consider whether a higher evaluation of a service-connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011) the Court distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss.  The Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41.  Here, the Veteran has some pain on motion, but there is no evidence that a higher rating is warranted on the basis of loss of function due to pain.  Therefore, the Board cannot grant a higher rating under this or any avenue.  

Migraine Headaches

Diagnostic Code 8100 provides that a noncompensable rating is warranted for migraines with characteristic prostrating attacks that are less frequent than one every two months.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Veteran was afforded a neurological examination in May 2007.  There, the Veteran gave a history of headaches that were usually bifrontal, then transmitted to the occipital region, and then were diffuse.  He described them as throbbing and pounding, lasting from hours to days.  Motrin somewhat alleviated them.  The Veteran denied nausea or vomiting, but noted the headaches occurred 2 to 3 times per week and were associated with photophobia and phonophobia. The examiner diagnosed chronic migraine headaches.  

The Veteran sought VA outpatient treatment.  In a May 2008 record, the clinician noted a ten-year history of migraines twice a week which started at the back of the head and moved to the side while building in intensity.  

The Veteran's coworker submitted a lay statement to VA in August 2008.  There, she stated that the Veteran had migraine headaches.  She stated that the Veteran was not as vocal about them, but that she knew they interfered with his concentration.  

The Veteran also submitted lay statements.  In an October 2008 letter, he stated that his migraines continued to the point that he is very irritable and cannot concentrate.  In the Veteran's September 2014 Appellant Brief, the Veteran stated that his migraines had worsened and that they were more severe.  

The Veteran was scheduled for July and November 2012 migraine examinations, but he cancelled the appointments.  

The Veteran does not meet the criteria for an increased rating for migraine headaches.  The evidence of record shows the Veteran has frequent migraines.  However, the evidence is against a finding that the Veteran's migraines are productive of prostrating attacks.  "Prostration" is defined as extreme exhaustion or powerlessness.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003). During his examination the Veteran reported some alleviation of his symptoms with medication and denied nausea or vomiting associated with his migraines.  In October 2008, the Veteran noted that his migraines make him irritable and affect concentration.  Such symptomatology does not rise to the level of prostration.  

Other Considerations

The Board has considered whether the Veteran's left shoulder disability and migraines warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has left shoulder symptoms of painful motion and altered biomechanics.  He has migraine headings lasting several days that make him irritable and prevent concentration, but that are not prostrating.  Such symptoms are contemplated by the Schedule.  Therefore, the first step of Thun has not been met, and referral for the assignment of extra-schedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  





      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased initial rating in excess of 10 percent for a left shoulder strain is denied.  

Entitlement to an initial compensable rating for migraine headaches is denied.  




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


